DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 18-20, in the reply filed on 06/10/2020 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,4, 7-8 and 10-11  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10233088, herein ‘088 in view of Han et al. (KR 10-2013-0055912) [IDS dated 04/20/2018], herein Han. 
The examiner has provided a machine translation of KR(10-2013-0055912).  All citations herein refer to the provided translation.
Instant Claim 1 requires a composition for forming an insulation coating film of an oriented electrical steel sheet, comprising:5 a first component (A) including a composite metal phosphate, a derivative thereof, or a mixture thereof, and a second component (B) including at least two colloidal silicas having different average particle diameters,  wherein the second component has an amount of 50 to 250 parts by 10 weight based on 100 parts by weight of the first component (A).  These limitations are met by claim 1 of ‘088 in view of Han,  ‘088 teaches a coating agent for an electrical steel sheet, comprising a metal phosphate derivative solution, silica, and chromium oxide, wherein in the metal phosphate derivative solution, the metal phosphate derivative is a single material of a magnesium phosphate derivative or a mixed material of an aluminum phosphate derivative and a magnesium phosphate derivative, in the mixed material of the aluminum phosphate derivative and magnesium phosphate derivative, an amount of the aluminum phosphate derivative is 10 wt % or less (not including 0%) (i.e., composite metal phosphate),  wherein in the case that the silica is a mixture of colloid silica and solid silica, the colloid silica is added in an amount of 50 to 250 parts by weight based on 100 parts by weight of the metal phosphate derivative solution, and the solid silica is added in an amount of 5 to 15 parts by weight.  ‘088 does not teach that the colloidal silica is at least two colloidal silicas having different average particle diameters.
Han teaches an insulating coating of orientated electrical steel sheets with a composition comprising a composite metal phosphate and colloidal silica as the principle components [Abstract]. 
Han expressly teaches the colloidal silica is a mixture of 2 or more colloidal silicas having different average particle sizes [Pg.  8 (bottom)- Pg. 9].  Han teaches by using a mixture of particle sizes the packing properties of the coating are improved as well as the compactness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the colloidal silica mixture of Han as the colloidal silica of ‘088.  One would have been motivated to do so based on the improved packing properties of the coating and the compactness.
The limitations of Instant claim 3 are met by claim 1 of ‘088 in view of Han.
Han further teaches the colloidal silica may have a particles size of 5-15 nm and the colloidal silica is a mixture of 2 or more colloidal silicas having different average particle sizes [Pg. 8 (bottom) – Pg. 9].  One example is a silica having a particle size of 5 nm [Pg. 8 (bottom)].  
Han differs from claim 3 by teaching the additional  particle sized in a range from 7-15 nm, such that it cannot be said that the 12 nm particle size is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the particle sizes taught by Han, including 12 nm.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.
The limitations of Instant claim 4 are met by claim 1 of ‘088 in view of Han.
Han further teaches the colloidal silica may have a particles size of 5-15 nm and the colloidal silica is a mixture of 2 or more colloidal silicas having different average particle sizes [Pg. 8 (bottom) – Pg. 9].  By example Han teaches the first silica, A, and the second silica, B, may be 1:1 [Pg. 8 (bottom)].
The limitations of Instant claim 7 are met by claim 1 of ‘088.
The limitations of Instant claim 8 are met by claim 1 of ‘088 which overlapping ranges.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of Instant claim 10 are met by claim 2 of ‘088.
The limitations of Instant claim 11 are met by claim 1 of ‘088.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim uses the term a composite metal phosphate which is may be a mixture of magnesium 20 phosphate (Mg(H3PO4)2) and aluminum phosphate (AI(H3PO4)3).  The requirements in the composition for the components are based on 100 parts by weight of the composite metal phosphate.  However, the Instant Specification refers to the composite metal phosphate and to a solution in which the solid content is the composite metal phosphates themselves both as composite metal phosphates.  Thus, this makes the interpretation of the composite metal phosphate unclear as to whether the measurements are based on the solution weight on the composite metal phosphates themselves.
Claims 2-11 are rejected as being dependent on claim 1.
Regarding claim 2,  requires a weight ratio of the silica to the composite metal phosphate in the composition of 1.3 to 1.8.  However, it is unclear if the claimed weights are in their first arranged solutions or if the ratio is meant to be that of their solid content. It is further unclear how once mixed how the individual solution content is determined.   
Regarding claim 18, the claim uses the term a composite metal phosphate which is may be a mixture of magnesium 20 phosphate (Mg(H3PO4)2) and aluminum phosphate (AI(H3PO4)3).  The requirements in the composition for the components are based on 100 parts by weight of the composite metal phosphate.  However, the Instant Specification refers to the composite metal phosphate and to a solution in which the solid content is the composite metal phosphates themselves both as composite metal phosphates.  Thus, this makes the interpretation of the composite metal phosphate unclear as to whether the measurements are based on the solution weight on the composite metal phosphates themselves.  Additionally, it is unclear if once coated would the weights only refer to the solids present and not their weights in solution as a film would generally not still include the solution/solvent.
Claims 19-20 are rejected as being dependent on claim 1.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The disclosure is objected to because of the following informalities:  It is noted that several mentions of temperatures are followed empty square character for example on page 22 lines 14 and 18, page 23 lines 11 and 13, on  page 27 lines 6 and 11, other instances may be present.  Additionally, page 25 discusses Table 2, in the discussion the colloidal silica are X, Y and Z but in Table 2 they are X, Y and C. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 10-2013-0055912) [IDS dated 04/20/2018], herein Han, as evidenced by Wang et al. (Determination of trace sodium, lithium, magnesium, and potassium impurities in colloidal silica by slurry introduction into an atmospheric-pressure solution-cathode glow discharge and atomic emission), herein Wang.
The examiner has provided a machine translation of KR(10-2013-0055912).  All citations herein refer to the provided translation.

In regards to claim 1, Han teaches an insulating coating of orientated electrical steel sheets with a composition comprising a composite metal phosphate (i.e., A) and colloidal silica (i.e., B) as the principle components [Abstract].   Han further teaches the colloidal silica may have a particles size of 5-15 nm and the colloidal silica is a mixture of 2 or more colloidal silicas having different average particle sizes [Abstract, Pg. 8 (bottom) – Pg. 9, Table 3].    Han further teaches that the solid content of the colloidal silica based on 100 g of the composite metal phosphate solutions is 30-60 g.  This overlaps the claimed range.  The overlap is evident by comparing data in Table 2 in the Instant Specification in which the parts by weight of silica X being 10 wherein the solid portion is 30 wt.% yields a solid content of 2, and silica Y being 122 wherein the solid content is 20% yields a solid content of 36.6, thus the total solid content of the silicas is 36.6 + 2 = 38.6.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 3, Han further teaches the colloidal silica may have a particles size of 5-15 nm and the colloidal silica is a mixture of 2 or more colloidal silicas having different average particle sizes [Pg. 8 (bottom) – Pg. 9].  One example is a silica having a particle size of 5 nm [Pg. 8 (bottom)].  
Han differs from claim 3 by teaching the additional colloidal silica particle is in a size range from 7-15 nm, such that it cannot be said that the 12 nm particle size is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the particle sizes taught by Han, including 12 nm.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.
Han discloses the claimed invention except for the additional colloidal silica particle having an average particle size of 12 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used an additional colloidal silica particle having an average particle size of 12 nm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In regards to claim 4, Han further teaches the colloidal silica may have a particles size of 5-15 nm and the colloidal silica is a mixture of 2 or more colloidal silicas having different average particle sizes [Pg. 8 (bottom) – Pg. 9].  The two particles may be mixed in a 1:1 ratio [Pg. 8 (bottom)].

In regards to claim 5, Han further teaches the water content of the colloidal silica is 70 % [Pg. 5-Table 1].  Thus, the solid content is 30%.

In regards to claim 6, Han does not expressly teach the content of sodium in the silica but as it is an inevitably impurity and no mention is given to a special silica utilized by Han it is expected to be present.  Wang gives evidence that Na is present as an impurity in silica in at several hundred micrograms as a trace element [Table 2].

In regards to claim 7, Han further teaches the composite metal phosphate is a mixed solution of magnesium phosphate (Mg(H2PO4) 2) and aluminum phosphate (Al(H2PO4)3) [Abstract, claim 1, Pg. 4 top, Table 2].

In regards to claim 8, Han further teaches aluminum phosphate (Al (H 2 PO 4 ) 3 ) is present at 10-50 wt%  of the composite metal phosphate [Table 2 examples 4-6].

In regards to claim 8, Han does not expressly teach the solid content of the composite metal phosphates but does teach an example having 42 wt% solution thus the solid content is 57 wt % [Table 1].
The only deficiency of Han is that Han disclose the use of  57 wt% solid content of the composite phosphate, while the present claims require more than 58 wt% solid content of the composite phosphate.
                It is apparent, however, that the instantly claimed amount of solid content of the composite phosphate and that taught by Han are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of solid content of the composite phosphate disclosed by Han and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of solid content of the composite phosphate, it therefore would have been obvious to one of ordinary skill in the art that the amount of solid content of the composite phosphate disclosed in the present claims is but an obvious variant of the amounts disclosed in Han, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

In regards to claim 8, Han further teaches solid silica and chromium oxide are added to the composition [ Pg. 8, Table 2].

In regards to claim 18, Han teaches an insulating coating formed on an orientated electrical steel sheets with a composition comprising a composite metal phosphate (i.e., A) and colloidal silica (i.e., B) as the principle components [Abstract].   Han further teaches the colloidal silica may have a particles size of 5-15 nm and the colloidal silica is a mixture of 2 or more colloidal silicas having different average particle sizes [Abstract, Pg. 8 (bottom) – Pg. 9, Table 3].    Han further teaches that the solid content of the colloidal silica based on 100 g of the composite metal phosphate solutions is 30-60 g.  This overlaps the claimed range.  The overlap is evident by comparing data in Table 2 in the Instant Specification in which the parts by weight of silica X being 10 wherein the solid portion is 30 wt.% yields a solid content of 2, and silica Y being 122 wherein the solid content is 20% yields a solid content of 36.6, thus the total solid content of the silicas is 36.6 + 2 = 38.6.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claims 19-20, Han does not expressly teach the Ps/Pb od the coating at the time of the stress relief annealing at 800 °C or at 840 °C.  However, the coating of Han is expected to meet the limitation as Han teaches a substantially similar coating produced under similar methods of drying/baking.  Thus, the properties of the coating of Han are expected to be substantially similar to the claimed coating.  See In re Best 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 10-2013-0055912) [IDS dated 04/20/2018], herein Han, as applied to claim 7 above, and further in view of Han et al. (KR 100733344 B1), herein Han’344.

In regards to claim 10, Han does not teach the derivative composite phosphate of Chemical Formula 1 or Chemical Formula 2.
Han’344 teaches a coating material for preparing an insulation film of a grain-oriented magnetic steel sheet [Abstract].  The coating comprises colloidal silica, a mixed phosphate solution of aluminum dihydrogen phosphate(Al(H2PO4)3) and magnesium dihydrogen phosphate(Mg(H2PO4)2) and boric acid.
Han’344 teaches the boric acid addition improves the adhesion between the coating agent and the material [Pg. 3 Top].  Han’344 teaches the coating tension based on the addition of the boric acid is excellent [Pg. 6 bottom]. Han’344 teaches the reaction between the metal phosphate and the boric acid form a composite in Fig. 2 [Pg. 4 top, Fig. 2 reproduced below].   

    PNG
    media_image1.png
    418
    649
    media_image1.png
    Greyscale

Fig. 2: Han’344 the reaction and resultant product of the boric acid with the metal phosphate composite.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have added the boric acid of Han’344 to the metal phosphate composite of Han.  One would have been motivated to do so based on the improved adhesion of the coating and excellent tension.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784